J-A03040-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THREE RIVERS ROYALTY, LLC A            :   IN THE SUPERIOR COURT OF
TEXAS LIMITED LIABILITY COMPANY,       :        PENNSYLVANIA
AND MAPLETON MINERALS, LLC A           :
PENNSYLVANIA LIMITED LIABILITY         :
COMPANY                                :
               Appellants              :
                                       :
            v.                         :
                                       :
LORRAINE CANESTRALE TRUST-C,           :
AND RANGE RESOURCES-                   :
APPALACHIA, LLC A DELAWARE             :
LIMITED LIABILTY COMPANY               :   No. 1302 WDA 2018


             Appeal from the Order Entered August 10, 2018
   In the Court of Common Pleas of Washington County Civil Division at
                       No(s): Case No. 2017-2788

BEFORE:   BOWES, J., SHOGAN, J., and STRASSBURGER, J.*

DISSENTING MEMORANDUM BY STRASSBURGER, J.:

FILED: June 21, 2019

     While the learned Majority sets forth a cogent analysis of the deeds in

question, I am not convinced. As the Majority recognizes, in construing the

language of a deed, “[w]e seek to ascertain not what the parties may have

intended by the language but what is the meaning of the words they used.”

Majority at 7 (citing Consolidation Coal Co. v. White, 875 A.2d 318, 326

(Pa. Super. 2005)). Examining the parties’ intent is important, but so are

the words they choose. When the plain language of the deed is clear and

not ambiguous, we need not look any further to determine the parties’

intent. Murphy v. Karnek, 160 A.3d 850, 860 (Pa. Super. 2017). In the


*Retired Senior Judge assigned to the Superior Court.
J-A03040-19


instant case, the parties chose to describe the property conveyed as “surface

tracts” and “surface parcels.”   Amended Complaint, 9/26/17, at Exhibit A.

In my view, surface means surface. Use of such a word indicates that the

parties did not intend to convey the mineral estate or the right to subjacent

support. Therefore, I respectfully dissent.




                                     -2-